

EXCLUSIVE TECHNOLOGY SERVICE AGREEMENT


BETWEEN


CHONGQING JIAFU HEALTH INDUSTRY CO., LTD.


AND


WUHAN KANGFU CONSULTING AND MANAGEMENT CORPORATION


JANUARY 2011
 
 
 

--------------------------------------------------------------------------------

 
 
Exclusive Technology Service Agreement


This Exclusive Technology Service Agreement (the “Agreement”) is entered into as
of January 18, 2011, in Chongqing by:


Party A


Chongqing Jiafu Health Industry Co., Ltd. is an enterprise incorporated and
existing within the territory of China in accordance with the law of the
People’s Republic of China, the registration number of its legal and valid
Business License is 500381000011525 and the legal registered address is No.8 of
1/F, Block C, Ronghua Guangcai Mansion, Binjiang West, Jijiang Sub-district
Office, Jiangjin District of Chongqing City.


and


Party B


Wuhan Kangfu Consulting and Management Corporation is a wholly foreign-owned
enterprise incorporated and existing within the territory of China in accordance
with the law of the People’s Republic of China.


Whereas,


1.         Party A and Party B (collectively the “Parties”) intend to promote
the development of their businesses through mutual cooperation and utilization
of their advantages;


Therefore, the Parties agree as follows after friendly consultation through the
principle of equality and mutual benefit.


Article 1         Technology Service


1.1         Party A hereby agrees to engage Party B as the exclusive and sole
technology service provider of Party A, and Party B hereof agrees to accept such
engagement.


1.2         Party A further agrees that, without prior written consent of Party
B, during the term of this Agreement, Party A shall not engage any third party
as the technology service provider of Party A.


1.3         Party A agrees that Part B has right to provide the same or similar
technology services under this Agreement to any third party and also has right
to appoint other person of parties to provide the technology services to Party A
under this Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Article 2      Scope of Technolgy Service


2.1    During the term of this Agreement, Party B agrees to provide relevant
technology services to Party A in accordance with the relevant terms and
conditions of this Agreement (The scope of technology service is referred hereto
as Exhibit A).


Article 3     Service Fee


3.1    Party B has right to charge Party A service fees at the amount and by the
method as set forth in the Exhibit B.


3.2    Party A hereto agrees and warrants that Party A shall pay off all service
fees pursuant to the Clause 3.1 above to Party B first, before Party A pays the
management fees to Party B in accordance with the Entrusted Management
Agreement, by and among Party A, Guo Jiafu, Wu Feng, Mu Xiangju and Party B on
January 18, 2011, in Chongqing.


Article 4     Intellectual Property


4.1    The Parties hereby understand and agree that the technical datas,
software, discovery, invention, development, commercial secrets, copyrights,
documments and other materials prepared or improved by Party B which are used to
provide the technolgy services under this Agreement shall exclusively belong to
Party B, no matter whether the foregoing materials are protected by copyright or
patent right.


4.2    Provided that Party A improves the foregoing materials, such development
results shall be soly owned by Party B. Party A hereby tranfer all the rights,
ownerships and interests in connection with such improvement to Party B.


Article 5     Representations and Warranties


5.1    Party A hereto hereby make the following representations and warranties
to Party B as of the date of this Agreement that:


(a)     Party A is an enterprise incorporated and existing within the territory
of China in accordance with the laws of the People’s Republic of China;
(b)     Party A has the right to enter into the Agreement and the ability to
perform the same; and the execution and delivery of this Agreement by Party A
have been duly authorized by all necessary corporate actions;
(c)     the execution，delivery and performance of this Agreement will not
violate any provision of the laws and regulations of PRC or other governmental
or regulatory authority or approval;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)     the provisions of this Agreement constitute legal, valid and binding
obligations on Party A upon the execution;


5.2     Party B hereto hereby make the following representations and warranties
to Party A as of the date of this Agreement that:


(a)     Party B is a wholy foreign-owned enterprise which is incorporated and
existing within the territory of China in accordance with the law of the
People’s Republic of China;
(b)     Party B has the right to enter into the Agreement and the ability to
perform the same; and the execution and delivery of this Agreement by Party B
have been duly authorized by all necessary corporate action;
(c)     the execution，delivery and performance of this Agreement will not
violate any provision of the laws and regulations of PRC or other governmental
or regulatory authority or approval;
(d)     the provisions of this Agreement constitute legal, valid and binding
obligations on Party B upon the execution;


Article 6    Effectiveness and Termination


This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with seals affixed and shall be terminated
when any of the the following happens,
 
(a)     the winding up of Party A, or
(b)     the date on which Party B completes the acquisition of Party A


Article 7    Liability for Breach of Agreement


During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.


Article 8    Force Majeure


The failure of either party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed as breach of contract. The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
parties hereto.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Article 9    Confidentiality


9.1     The parties hereto agree to cause its employees or representatives who
has access to and knowledge of the terms and conditions of this Agreement to
keep strict confidentiality and not to disclose any of these terms and
conditions to any third party without the expressive requirements under law or
request from judicial authorities or governmental departments or the consent of
the other party, otherwise such party or personnel shall assume corresponding
legal liabilities.


9.2     The obligations of confidentiality under Section 1 of this Article shall
survive after the termination of this Agreement.


Article 10    Applicable Law and Dispute Resolution


10.1   The execution, validity, interpretation and performance of this Agreement
and the disputes resolution under this Agreement shall be governed by the laws
of PRC.


10.2   The Parties shall strive to settle any dispute arising from the
interpretation or performance of this Agreement through friendly consultation.
In case no settlement can be reached through consultation within thirty (30)
days after such dispute is raised, each party can submit such matter to China
International Economic and Trade Arbitration Commission in Beijing in accordance
with its rules. The arbitration award shall be final, conclusive and binding
upon both Parties.


Article 11    Non-transferability


Unless otherwise specified under this Agreement, no party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other party.
 
Article 12    Severability


12.1   Any provision of this Agreement that is invalid or unenforceable due to
the laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.


12.2   In the event of the foregoing paragraph, the parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.
 
Article 13    Amendment, Modification and Supplement


Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.


Article 14    Miscellaneous


14.1   Any and all taxes arising from execution and performance of this
Agreement and during the course of providing service shall be borne by the
Parties respectively pursuant to the provisions of laws and regulations.
 
 
- 4 -

--------------------------------------------------------------------------------

 


14.2     Any amendment entered into by the parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between the amendment and this Agreement, the amendment shall prevail. In case
of several amendments, the amendment with the latest date shall prevail.


14.3     This Agreement is executed by Chinese and English in duplicate and both
the English version and Chinese version shall have the same effect. Each of the
original Chinese and English versions of this Agreement shall be executed in two
copies. Each party shall hold one original for each version.
(This space intentionally left blank)
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the Parties hereof have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.
 
Party A: Chongqing Jiafu Health Industry Co., Ltd.
 
 (Seal)  Company seal imprinted
 
Legal Representative/Authorized Representative
 
(Signature):
/s/ Guo Jiafu  

 
PARTY B: Wuhan Kangfu Consulting and Management Corporation
 
(Seal)  Company seal imprinted
 
Legal Representative/Authorized Representative
 
(Signature):
/s/ Wu Feng  

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Scope of Service
 
Party B shall provide the following services to Party A:
 
Consultation of corporate management;
Consultation of service technology;
Consultation of marketing;
Consultation of purchase of equipments;
Other services required by Party A
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Service Fees
 
Service Fees shall be determined pursuant to the following factors:
 
1) the complexity of the technology, consultation and service;
2) total cost, including time cost, of the technology, consultation and service
provided by Party B; and
3) the content and business value of the technology service and management
service
 
Party B has right to provide the quarterly statement of account to Party A
pursuant to the price recognized by the Parties and the working amount and
business value of the service provided by Party B, and Party A shall pay the
relevant service fees to Party B pursuant to the date and amount indicated in
the statement of account. Party B has right to adjust service fees from time to
time based on the amount and content of the service provided by Party B.
 
 
- 8 -

--------------------------------------------------------------------------------

 